Case 6:18-CV-02108-.]A-TBS Document 1 Filed 12/07/18 Page 1 of 5 Page|D 1
r;'ai_zio

uNrrED sTATEs DisTRlcT commits DEC ~7 PH 12= 18
FoR THE MlDDLE ols'rRlcT oF l=LoRlDAx r, , _ _
(orlando Division) w 1 =,1;~~:5-§ n mw

LJ
'{/ii!..r\:'.m . F't. 9&10)'\

 
 

BRYAN P. BARNARDl

Plaintiff,
"- cAsE No.:
GERALDZEDREcKand (‘=»'~l‘& “CU';Z\O‘B- ©r\ '23 755

ROIV|ESBERG TRUCK|NG, |NC.l

`_/VVVV`_/~_Iv`_/

Defendants.
/

DEFENDANTl GERALD ZEDRECK’S, NOT|CE OF REMOVAL

Pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1332, Defendant,
GERALD ZEDRECK, by and through his undersigned counse|, hereby notices the
removal of this action to the United States District Court for the N|idd|e District of
F|orida (Or|ando Division). As grounds for remova|, Defendant states:

1. On October 15, 2018, P|aintiff BRYAN P. BARNARD (“P|aintift")
commenced this action against Defendant by filing a Comp|aint in Orange County,
Ninth Judicial Circuit Court, F|orida. P|aintiff’s Comp|aint was assigned Case No.
2018-CA-011222-O (hereinafter, the “State Court Action”). (See Comp|aint,
attached hereto as Exhibit A).

2. On November 7, 2018, Defendant was sen/ed With copies of the
Summons, Comp|aint, Plaintift’s Request for Admissions to Defendantl Gera|d

Zedreck, P|aintift’s Request to Produce to Defendant, Gera|d Zedreck, Notice of

Case 6:18-Cv-O2108-.]A-TBS Document 1 Filed 12/07/18 Page 2 of 5 PagelD 2

Service of lnterrogatories to Defendant, Gerald Zedreck, and interrogatories to
Gerald Zedreck.

3. Pursuant to 28 U.S.C. § 1332(a), the district courts shall have original
jurisdiction of all civil actions where the matter in controversy “is between - (1)

citizens of different States . .. Plaintiff is a citizen of Tavares, Lake County,
Florida. (See Comp|aint at 1| 2, hereto attached as Exhibit A). Defendant Gerald
Zedreck is a resident of Acme, Pennsylvania. (See Exhibit A at ‘|j 3). Plaintiff and
Defendant are citizens of different States, and therefore, this action meets diversity
jurisdiction as Defendant Gerald Zedreck is diverse from Plaintiff.

4. Defendant Romesberg Trucking, |nc. is a Pennsylvania corporation
and has not been served at this time. Diversity jurisdiction shall remain once
Defendant Romesberg Trucking, lnc. is properly served. Defendant Gerald Zedreck
is an employee of Defendant Romesberg Trucking, |nc.

5. Pursuant to 28 U.S.C. § 1332(a), "The district courts shall have
original jurisdiction of all civil actions where the matter in controversy exceeds the
sum or value of $75,000, exclusive of interests or costs...” Plaintiff alleges in his
Comp|aint that he has suffered bodily injury resulting in permanent or continuing
pain and suffering, disability, mental anguish and pain, loss of eamings, and the
loss of ability to earn money, as well as substantial medical expenses for treatment
and care, past, present, and future. (See Exhibit A, 1|'|| 10, 12). This Court has held

that the district court must find. by a preponderance of the evidence, that the

amount in controversy is satisfied w Wilt v. Depositors |ns. Co., 2013 U.S. Dist.

Case 6:18-Cv-O2108-.]A-TBS Document 1 Filed 12/07/18 Page 3 of 5 PagelD 3

LEX|S 167890 * (M.D. Fla. 2013); see also 28 U.S.C. § 1446(0)(2). This Court has

 

also held that a plaintiffs medical bills can establish the required amount in
controversy. Stramie|lo v.Pietsmart. lnc., 2010 U.S. Dist. LEX|S 59119 *9-12 (M.D.
Fla. 2010).

6. in recognition of this burden, Defendant offers evidence in its
attached Composite Exhibit B, indicating, in pertinent part, that Plaintiff's medical
expenses are in excess of $247,940.40. Plaintist medical expenses from one date
of service at one provider total $129,837.76. Composite Exhibit B establishes, by a
preponderance of the evidence, that the amount in controversy in this action
exceeds $75,000.

7. Pursuant to 28 U.S.C. § 1441(a), any civil action over which the
Federal courts have original jurisdiction, but which is brought in State court, may be
removed to the district court of the United States that embraces the place where
such action is pending. This removal is to the District Court of the United States for
the District and Division that includes Orange County, F|orida, the place where the
State Court Action is pending.

8. This Notice of Removal is being iled within 30 days after Defendant
was served with the Comp|aint. According|y, this Notice of Removal is timely H|ed
pursuant to 28 U.S.C. § 1446(b).

9. Pursuant to 28 U.S.C. § 1446(a), true and legible copies of all

process, pleadings, and orders served in the State Court Action as of this date are

Case 6:18-Cv-O2108-.]A-TBS Document 1 Filed 12/07/18 Page 4 of 5 PagelD 4

attached hereto as Composite Exhibit C.

10. A Notice of Fi|ing of Notice of Removal, attaching a copy of this
Notice of Removal, is being filed on this date with the Clerk of the Orange County
Ninth Judicia| Circuit Courtl F|oridal and is being served on Plaintift’s counsel as
required by 28 U.S.C. section 1446(d). A copy (without attachments) of the Notice
of Fi|ing of Notice of Removal filed in the State Court Action is attached hereto as
Exhibit D.

11. Undersigned counsel represents Defendant Gerald Zedreck in this
action and is authorized to state that Defendant Gerald Zedreck expressly consents
to the removal of the State Court Action to this Court.

WHEREFORE, Defendant Gerald Zedreckl respectfully requests that this
Notice of Removal be accepted and that the State Court Action be removed to the
United States District Court for the Middle District of F|orida (Orlando Division).

Respectfu|ly submitted,

 
   

CYNT lA J. KOHN, SQU|RE
F|orida ar No.: 0720461
MARSHALL, DENNEHEY, WARNER
COLEMAN & GOGG|N

Landmark Center One

315 E. Robinson Street, Suite 550
Orlandol FL 32801-2719

Primary E-mail: ojkohn@mdwcg.com
Secondary E-mail:

rlventura@mdwcg.com
(407) 420-4380 - phone

(407) 839-3008 - fax

Attorney for Defendant

Case 6:18-Cv-O2108-.]A-TBS Document 1 Filed 12/07/18 Page 5 of 5 PagelD 5

Gerald Zedreck.
CERT|F|CATE OF SERV|CE
TH|S |S TO CERT|FY that on December 7, 2018, a copy of the foregoing
NOT|CE OF REMOVAL was served via E-mail, to D. Graham Anderson, BOG|N,
IV|UNNS & MUNNSl P.A., (counsel for Plaintiff)l 1390 N. Hancock Road, Suite 201,

Clermont, FL 3471 1, (ganderson@boginmunns.com; mramos-
toia@boginmunns.com; aguintana@boginmunns.com;

BMMservice@boginmunns.com).

HIA J Koi-u<i, EsQuiRE
FlYor Bar No.: 0720461
MAR HALL, DENNEHEY, WARNER
COLEMAN & GOGG|N
Landmark Center One
315 E. Robinson Street, Suite 550
Orlando, FL 32801-2719
Primary E-mail: cjkohn@mdwcg.com
Secondary E-mail:
r|ventura@mdwcg.com
(407) 420-4380 - phone
(407) 839-3008 - tax

Attomeys for Defendant
Gerald Zedreck

